Exhibit 10.1
 
Remark Media, Inc.
2014 Incentive Plan
(as amended on December 23, 2014)
 
ARTICLE 1
 
Establishment, Purpose, and Duration
 
1.1           Establishment of the Plan.  Remark Media, Inc., a Delaware
corporation (together with any successor thereto as provided in Article 18,
hereinafter referred to as the “Company”), hereby establishes an incentive
compensation plan to be known as the 2014 Incentive Plan (hereinafter referred
to as the “Plan”), as set forth in this document.  The Plan permits the grant of
Cash-Based Awards, Nonqualified Stock Options, Incentive Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Shares, Performance Units and Other Stock-Based Awards (each as defined below).
 
The Plan is adopted and is effective as of February 17, 2014 (the “Effective
Date”) and shall remain in effect as provided in Section 1.3; provided, however,
no Option (as defined below) may be exercised and no other Award (as defined
below) may be exercised or otherwise paid until the Plan has been approved by
the Company’s stockholders at a meeting at which approval of the Plan is
considered.
 
1.2           Purpose of the Plan.  The purpose of the Plan is to promote the
interests of the Company and its stockholders by aligning the interests of the
Participants, through the ownership of Shares (as defined below) and through
other incentives, with the interests of the Company’s stockholders, and by
providing flexibility to the Company to attract, motivate, and retain Employees
(as defined below), Directors (as defined below), consultants and advisors upon
whose judgment, initiative, and efforts the financial success and growth of the
business of the Company largely depend.
 
1.3           Duration of the Plan.  Unless sooner terminated as provided
herein, the Plan shall terminate 10 years from the Effective Date.  After the
Plan is terminated, no Awards may be granted but Awards previously granted shall
remain outstanding in accordance with their applicable terms and conditions and
the Plan’s terms and conditions.
 
ARTICLE 2
 
Definitions
 
Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized.
 
2.1           “Affiliate” shall have the meaning ascribed to such term in Rule
12b-2 promulgated under the General Rules and Regulations of the Exchange Act.
 
2.2           “Annual Award Limit” or “Annual Award Limits” have the meaning set
forth in Section 4.3.
 
2.3           “Award” means, individually or collectively, a grant under the
Plan of Cash-Based Awards, Nonqualified Stock Options, Incentive Stock Options,
Stock Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Shares, Performance Units or Other Stock-Based Awards, in each case subject to
the terms of the Plan.
 
2.4           “Beneficial Owner” or “Beneficial Ownership” shall have the
meaning ascribed to such term in Rule 13d-3 promulgated under the General Rules
and Regulations under the Exchange Act.
 
 
 

--------------------------------------------------------------------------------

 
 
2.5           “Board” or “Board of Directors” means the Board of Directors of
the Company.
 
2.6           “Cash-Based Award” means an Award granted to a Participant as
described in Article 10.
 
2.7           “Change in Control” means a Change in Control as defined in
Article 15.
 
2.8           “Code” means the Internal Revenue Code of 1986, as amended from
time to time.
 
2.9           “Committee” means the Compensation Committee of the Board, or any
other committee designated by the Board to administer the Plan.  The members of
the Committee shall be appointed from time to time by and shall serve at the
discretion of the Board.  The Committee shall consist solely of two or more
directors who are “nonemployee directors” under Rule 16b-3 promulgated under the
Exchange Act, “outside directors” as defined under Section 162(m) of the Code,
and “independent directors” under the listing requirements of the Nasdaq Stock
Market, or any similar rule or listing requirement that may be applicable to the
Company from time to time.
 
2.10         “Company” has the meaning set forth in Section 1.1.
 
2.11         “Covered Employee” means a Participant who is a “covered employee,”
as defined in Section 162(m) of the Code.
 
2.12         “Digipac” means Digipac, LLC, a Delaware limited liability company,
and its Affiliates.
 
2.13         “Director” means a member of the Board of Directors of the Company,
its Affiliates and/or Subsidiaries.
 
2.14         “Effective Date” has the meaning set forth in Section 1.1.
 
2.15         “Employee” means any employee of the Company, its Affiliates and/or
Subsidiaries.
 
2.16         “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.
 
2.17         “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, or any successor act thereto.
 
2.18         “Evidence of Award” means an agreement, certificate, resolution or
other type or form of writing or other evidence approved by the Committee which
sets forth the terms and conditions of an Award.  An Evidence of Award may be in
any electronic medium, may be limited to a notation on the books and records of
the Company and, with the approval of the Committee, need not be signed by a
representative of the Company or a Participant.
 
2.19         “Fair Market Value” or “FMV” means the last sales price reported
for the Shares on the applicable date as reported on the principal national
securities exchange in the United States on which it is then traded, or, if such
date is not a trading day, the last prior day on which the Shares were so
traded; or if not so listed, the mean between the closing bid and asked prices
of publicly traded Shares in the over-the-counter market, or, if such bid and
asked prices shall not be available, as reported by any nationally recognized
quotation service selected by the Company, or as determined by the Committee in
a manner consistent with the provisions of the Code.  If, however, the required
accounting standards used to account for equity Awards granted to Participants
are substantially modified subsequent to the Effective Date such that fair value
accounting for such Awards becomes required, the Committee shall have the
ability to determine an Award’s FMV based on the relevant facts and
circumstances, but with respect to any Options or SARs in a manner that would
not subject an otherwise exempt award to the Section 409A Rules.
 
 
2

--------------------------------------------------------------------------------

 
 
2.20         “Full Value Award” means an Award other than in the form of an
Option or SAR, and which is settled by the issuance of Shares.
 
2.21         “Freestanding SAR” means a SAR that is granted independently of any
Options, as described in Article 7.
 
2.22         “Grant Price” means the price established at the time of grant of a
SAR pursuant to Article 7, used to determine whether there is any payment due
upon exercise of the SAR.
 
2.23         “Incentive Stock Option” means an Option that is intended to
qualify as an “incentive stock option” under Section 422 of the Code.
 
2.24         “Nonqualified Stock Option” means an Option that is not intended to
meet the requirements of Section 422 of the Code, or that otherwise does not
meet such requirements.
 
2.25         “Option” means the right to purchase Shares granted to a
Participant in accordance with Article 6.  Options granted under the Plan may be
Nonqualified Stock Options, Incentive Stock Options or a combination thereof.
 
2.26         “Option Price” means the price at which a Share may be purchased by
a Participant pursuant to an Option.
 
2.27         “Other Stock-Based Award” means an equity-based or equity-related
Award not otherwise described by the terms of the Plan, granted pursuant to
Article 10.
 
2.28         “Participant” means any eligible person as set forth in Section 5.1
to whom an Award is granted.
 
2.29         “Performance-Based Compensation” means compensation under an Award
that satisfies the requirements of Section 162(m) of the Code for deductibility
of remuneration paid to Covered Employees.
 
2.30         “Performance Measures” means measures as described in Article 11 on
which the performance goals are based and which are approved by the Company’s
stockholders pursuant to the Plan in order to qualify Awards as
Performance-Based Compensation.
 
2.31         “Performance Period” means the period of time during which the
performance goals must be met in order to determine the degree of payout and/or
vesting with respect to an Award.
 
2.32         “Performance Share” means an Award granted to a Participant, as
described in Article 9.
 
2.33         “Performance Unit” means an Award granted to a Participant, as
described in Article 9.
 
2.34         “Period of Restriction” means the period when Restricted Stock or
Restricted Stock Units are subject to a “substantial risk of forfeiture” within
the meaning of Section 83 of the Code (based on the passage of time, the
achievement of performance goals, or upon the occurrence of other events as
determined by the Committee, in its discretion), as provided in Article 8.
 
 
3

--------------------------------------------------------------------------------

 
 
2.35         “Person” shall have the meaning ascribed to such term in Section
3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d) thereof,
including a “group” as defined in Section 13(d) thereof.
 
2.36         “Plan” has the meaning set forth in Section 1.1.
 
2.37         “Plan Year” means the Company’s fiscal year that begins January 1
and ends December 31.
 
2.38         “Restricted Stock” means Shares granted or sold to a Participant
pursuant to Article 8 as to which the Period of Restriction has not lapsed.
 
2.39         “Restricted Stock Unit” means a unit granted or sold to a
Participant pursuant to Article 8 as to which the Period of Restriction has not
lapsed.
 
2.40         “Section 409A Rules” means the rules promulgated pursuant to
Section 409A of the Code.
 
2.41         “Securities Act” means the Securities Act of 1933, as amended from
time to time, or any successor act thereto.
 
2.42         “Share” means a share of common stock of the Company, $0.001 par
value per share.
 
2.43         “Stock Appreciation Right” or “SAR” means an Award, designated as a
SAR and granted pursuant to the terms of Article 7 herein.
 
2.44         “Subsidiary” means a corporation, company or other entity (i) more
than 50% of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or (ii)
which does not have outstanding shares or securities (as may be the case in a
partnership, joint venture or unincorporated association), but more than 50% of
whose ownership interest representing the right generally to make decisions for
such other entity is, now or hereafter, owned or controlled, directly or
indirectly, by the Company, except that for purposes of determining whether any
person may be a Participant for purposes of any grant of Incentive Stock
Options, “Subsidiary” means any corporation in which at the time the Company
owns or controls, directly or indirectly, more than 50% of the total combined
voting power represented by all classes of stock issued by such corporation.
 
ARTICLE 3
 
Administration
 
3.1           General.  The Committee shall be responsible for administering the
Plan, subject to this Article 3 and the other provisions of the Plan.  The act
or determination of a majority of the Committee shall be the act or
determination of the Committee and any decision reduced to writing and signed by
all of the members of the Committee shall be fully effective as if it had been
made by a majority at a meeting duly held.  The Committee may employ attorneys,
consultants, accountants, agents, and other persons, any of whom may be an
Employee, and the Committee, the Company, and its officers and Directors shall
be entitled to rely upon the advice, opinions, or valuations of any such
persons.  All actions taken and all interpretations and determinations made by
the Committee shall be final and binding upon the Participants, the Company, and
all other interested persons.
 
 
4

--------------------------------------------------------------------------------

 
 
3.2           Authority of the Committee.  The Committee shall have full and
exclusive discretionary power to interpret the terms and the intent of the Plan
and any Evidence of Award or other agreement or document ancillary to or in
connection with the Plan, to determine eligibility for Awards and to adopt such
rules, regulations, forms, instruments, and guidelines for administering the
Plan as the Committee may deem necessary or proper.  Such authority shall
include, but not be limited to, selecting Award recipients, establishing all
Award terms and conditions, including the terms and conditions set forth in an
Evidence of Award, and, subject to Article 16, adopting modifications and
amendments to the Plan or any Evidence of Award, including without limitation,
any that are necessary to comply with the laws of the countries and other
jurisdictions in which the Company, its Affiliates, and/or its Subsidiaries
operate.  If the Committee does not exist or is unable to act for any reason,
then the Plan shall be administered by the Board, and references herein to the
Committee (except in the proviso to this sentence) shall be deemed to be
references to the Board.
 
ARTICLE 4

 
Shares Subject to the Plan and Maximum Awards
 
4.1           Number of Shares Available for Awards.
 
(a)           Subject to adjustment as provided in Section 4.4 herein, the
maximum number of Shares available for issuance to Participants under the Plan
shall be 6,000,000 Shares, all of which can be Incentive Stock Options.
 
(b)           Of the Shares reserved for issuance under Section 4.1(a) of the
Plan, all of the reserved Shares may be issued pursuant to Full Value Awards.
 
4.2           Share Usage.  Shares covered by an Award shall only be counted as
used to the extent they are actually issued.  Any Shares related to Awards which
terminate by expiration, forfeiture, cancellation, or otherwise without the
issuance of such Shares, are settled in cash in lieu of Shares (other than SARs
settled in cash), or are exchanged with the Committee’s permission, prior to the
issuance of Shares, for Awards not involving Shares, shall be available again
for grant under the Plan.  Moreover, if the Option Price of any Option granted
under the Plan or the tax withholding requirements with respect to any Award
granted under the Plan are satisfied by tendering Shares to the Company (by
either actual delivery or by attestation), or if a SAR is exercised, only the
number of Shares issued, net of the Shares tendered, if any, will be deemed
delivered for purposes of determining the maximum number of Shares available for
delivery under the Plan and any Shares so tendered shall again be available for
issuance under the Plan.  To the extent any SAR is settled, in whole or in part,
in cash, the number of Shares available for issuance under this Section shall
not be reduced.  The maximum number of Shares available for issuance under the
Plan shall not be reduced to reflect any dividends or dividend equivalents that
are reinvested into additional Shares or credited as additional Restricted
Stock, Restricted Stock Units, Performance Shares, or Other Stock-Based
Awards.  The Shares available for issuance under the Plan may be authorized and
unissued Shares, treasury Shares or a combination thereof.
 
4.3           Annual Award Limits.  Subject to the terms of Section 4.1 hereof,
the maximum number of Shares that may be subject to Awards granted in any Plan
Year to any individual Participant shall be 650,000, all of which can be Options
or SARs.  The maximum amount of any Cash-Based Award payable to a Covered
Employee with respect to any fiscal year of the Company shall not exceed
$300,000.
 
4.4           Adjustments in Authorized Shares.  In the event of any corporate
event or transaction (including, but not limited to, a change in the shares of
the Company or the capitalization of the Company) such as a merger,
consolidation, reorganization, recapitalization, separation, stock dividend,
stock split, reverse stock split, split-up, spin-off, or other distribution of
stock or property of the Company, combination of Shares, exchange of Shares,
dividend in kind, or other like change in capital structure or distribution
(other than normal cash dividends) to stockholders of the Company, or any
similar corporate event or transaction, the Committee, in its sole discretion,
in order to prevent dilution or enlargement of Participants’ rights under the
Plan, may substitute or adjust, as applicable, the number and kind of Shares
that may be issued under the Plan or under particular forms of Awards, the
number and kind of Shares subject to outstanding Awards, the Option Price or
Grant Price applicable to outstanding Awards, the Annual Award Limits, and/or
other value determinations applicable to outstanding Awards.
 
 
5

--------------------------------------------------------------------------------

 
 
Except as otherwise provided by Section 162(m) of the Code, the Committee, in
its sole discretion, may also make appropriate adjustments in the terms of any
Awards under the Plan to reflect or related to such changes or distributions and
to modify any other terms of outstanding Awards, including modifications of
performance goals and changes in the length of Performance Periods.  The
determination of the Committee as to the foregoing adjustments, if any, shall be
conclusive and binding on Participants under the Plan.
 
Subject to the provisions of Article 16, without affecting the number of Shares
reserved or available hereunder, the Committee may authorize the issuance or
assumption of benefits under the Plan in connection with any merger,
consolidation, acquisition of property or stock, or reorganization upon such
terms and conditions as it may deem appropriate, subject to compliance with the
rules under Section 422 of the Code and the Section 409A Rules, where
applicable.
 
ARTICLE 5

 
Eligibility and Participation
 
5.1           Eligibility.  Individuals eligible to participate in the Plan
include all Employees and nonemployee Directors, and all consultants and
advisors to the Company, its Affiliates and/or Subsidiaries.
 
5.2           Actual Participation.  Subject to the provisions of the Plan, the
Committee may, from time to time, select from all eligible individuals, those to
whom Awards shall be granted and shall determine, in its sole discretion, the
nature of, any and all terms permissible by law, and the amount of each
Award.  In making this determination, the Committee may consider any factors it
deems relevant, including without limitation, the office or position held by a
Participant or the Participant’s relationship to the Company, the Participant’s
degree of responsibility for and contribution to the growth and success of the
Company or any Subsidiary or Affiliate, the Participant’s length of service,
promotions and potential.
 
ARTICLE 6

 
Options
 
6.1           Grant of Options.  Subject to the terms and provisions of the
Plan, Options may be granted to Participants in such number, and upon such
terms, and at any time and from time to time as shall be determined by the
Committee, in its sole discretion; provided that Incentive Stock Options may be
granted only to eligible Employees of the Company or of any parent or subsidiary
corporation (as permitted under Sections 422 and 424 of the Code).
 
6.2           Evidence of Award.  Each Option grant shall be evidenced by an
Evidence of Award that shall specify the Option Price, the maximum duration of
the Option, the number of Shares to which the Option pertains, the conditions
upon which an Option shall become vested and exercisable, and such other
provisions as the Committee shall determine which are not inconsistent with the
terms of the Plan.  The Evidence of Award also shall specify whether the Option
is intended to be an Incentive Stock Option or a Nonqualified Stock Option.
 
 
6

--------------------------------------------------------------------------------

 
 
6.3           Option Price.  The Option Price for each grant of an Option under
the Plan shall be as determined by the Committee and shall be specified in the
Evidence of Award.  The Option Price may not be less than 100% of the Fair
Market Value of the Shares on the date of grant.  With respect to a Participant
who owns, directly or indirectly, more than 10% of the total combined voting
power of all classes of the capital stock of the Company, or any parent or
subsidiary corporation of the Company, as defined in Section 424 of the Code,
the Option Price of Shares subject to an Incentive Stock Option may not be less
than 110% of the Fair Market Value of a Share on the date of grant.
 
6.4           Duration of Options.  Except as otherwise provided in Section 422
of the Code with respect to any Incentive Stock Option, each Option granted to a
Participant shall expire at such time as the Committee shall determine at the
time of grant and specify in the Evidence of Award; provided, however, that no
Option shall be exercisable later than the 10th anniversary date of its
grant.  In the case of an Incentive Stock Option, with respect to a Participant
who owns, directly or indirectly, more than 10% of the total combined voting
power of all classes of the capital stock of the Company, or any parent or
subsidiary corporation of the Company, as defined in Section 424 of the Code, no
Option shall be exercisable later than the 5th anniversary of its date of grant.
 
6.5           Exercise of Options.  Options granted under this Article 6 shall
be exercisable at such times and be subject to such restrictions and conditions
as the Committee shall in each instance approve and specify in the Evidence of
Award, which terms and restrictions need not be the same for each grant or for
each Participant.  After an Option is granted, the Committee, in its sole
discretion, may accelerate the exercisability of the Option.
 
6.6           Payment.  Options granted under this Article 6 shall be exercised
by the delivery of a notice of exercise to the Company or an agent designated by
the Company in a form specified or accepted by the Committee, or by complying
with any alternative procedures which may be authorized by the Committee,
setting forth the number of Shares with respect to which the Option is to be
exercised, accompanied by full payment for the Shares.
 
A condition of the issuance of the Shares as to which an Option shall be
exercised shall be the payment of the Option Price.  The Option Price of any
Option shall be payable to the Company in full either: (a) in cash or its
equivalent; (b) by tendering (either by actual delivery or attestation)
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the Option Price; (c) by a combination of (a) and (b); or (d)
any other method approved or accepted by the Committee in its sole discretion,
including, without limitation, if the Committee so determines, (i) a cashless
(broker-assisted) exercise, or (ii) a reduction in the number of Shares that
would otherwise be issued by such number of Shares having in the aggregate a
Fair Market Value at the time of exercise equal to the portion of the Option
Price being so paid.
 
Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant evidence of book entry Shares, or upon the Participant’s
request, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s).
 
Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars.
 
 
7

--------------------------------------------------------------------------------

 
 
6.7           Restrictions on Share Transferability.  The Committee may impose
such restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable and specify in the
Evidence of Award, including, without limitation, minimum holding period
requirements, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, or under any blue sky or state securities laws applicable
to such Shares.
 
6.8           Termination of Employment.  To the extent consistent with the
Section 409A Rules and Section 162(m) of the Code, each Evidence of Award shall
set forth the extent to which the Participant shall have the right to exercise
the Option following termination of the Participant’s employment or provision of
services to the Company, its Affiliates, and/or its Subsidiaries, as the case
may be.  Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Evidence of Award entered into with each
Participant, need not be uniform among all Options issued pursuant to this
Article 6, and may reflect distinctions based on the reasons for termination.
 
6.9           Notification of Disqualifying Disposition.  If any Participant
shall make any disposition of Shares issued pursuant to the exercise of an
Incentive Stock Option under the circumstances described in Section 421(b) of
the Code (relating to certain disqualifying dispositions), such Participant
shall notify the Company of such disposition prior to the end of the calendar
year in which such disposition occurred.
 
6.10         Transferability of Options.  Except as otherwise provided in a
Participant’s Evidence of Award or otherwise at any time by the Committee, no
Option granted under this Article 6 may be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution or as otherwise required by law; provided that the
Board or Committee may permit further transferability, on a general or a
specific basis, and may impose conditions and limitations on any permitted
transferability. Further, except as otherwise provided in a Participant’s
Evidence of Award or otherwise at any time by the Committee, or unless the Board
or Committee decides to permit further transferability, all Options granted to a
Participant under this Article 6 shall be exercisable during his or her lifetime
only by such Participant.  With respect to those Options, if any, that are
permitted to be transferred to another person, references in the Plan to
exercise or payment of the Option Price by the Participant shall be deemed to
include, as determined by the Committee, the Participant’s permitted transferee.
 
ARTICLE 7

 
Stock Appreciation Rights
 
7.1           Grant of SARs.  Subject to the terms and conditions of the Plan,
SARs, including Freestanding SARs, may be granted to Participants at any time
and from time to time as shall be determined by the Committee.  Subject to the
terms and conditions of the Plan, the Committee shall have complete discretion
in determining the number of SARs granted to each Participant and, consistent
with the provisions of the Plan, in determining the terms and conditions
pertaining to such SARs.
 
The Grant Price for each grant of a Freestanding SAR shall be determined by the
Committee and shall be specified in the Evidence of Award.  The Grant Price may
include (but not be limited to) a Grant Price based on 100% of the FMV of the
Shares on the date of grant, a Grant Price that is set at a premium to the FMV
of the Shares on the date of grant, or is indexed to the FMV of the Shares on
the date of grant, with the index determined by the Committee, in its discretion
to the extent consistent with the Section 409A Rules.
 
 
8

--------------------------------------------------------------------------------

 
 
7.2           SAR Agreement.  Each SAR Award shall be evidenced by an Evidence
of Award that shall specify the Grant Price, the term of the SAR, and such other
provisions as the Committee shall determine.
 
7.3           Term of SAR.  The term of a SAR granted under the Plan shall be
determined by the Committee, in its sole discretion, and except as determined
otherwise by the Committee and specified in the SAR Evidence of Award, no SAR
shall be exercisable later than the 10th anniversary date of its grant.
 
7.4           Exercise of Freestanding SARs.  Freestanding SARs may be exercised
upon whatever terms and conditions the Committee, in its sole discretion,
imposes and specifies in the Evidence of Award.
 
7.5           Payment of SAR Amount.  Upon the exercise of a SAR, a Participant
shall be entitled to receive payment from the Company in an amount determined by
multiplying:
 
(a)           the excess of the Fair Market Value of a Share on the date of
exercise over the Grant Price; by
 
(b)           the number of Shares with respect to which the SAR is exercised.
 
At the discretion of the Committee, the payment upon SAR exercise may be in
cash, Shares, or any combination thereof, or in any other manner approved by the
Committee in its sole discretion.  The Committee’s determination regarding the
form of SAR payout shall be set forth in the Evidence of Award pertaining to the
grant of the SAR.
 
7.6           Termination of Employment.  To the extent consistent with the
Section 409(A) Rules and Section 162(m) of the Code, each Evidence of Award
shall set forth the extent to which the Participant shall have the right to
exercise the SAR following termination of the Participant’s employment with or
provision of services to the Company, its Affiliates, and/or its Subsidiaries,
as the case may be.  Such provisions shall be determined in the sole discretion
of the Committee, shall be included in the Evidence of Award entered into with
Participants, need not be uniform among all SARs issued pursuant to the Plan,
and may reflect distinctions based on the reasons for termination.
 
7.7           Nontransferability of SARs.  Except as otherwise provided in a
Participant’s Evidence of Award or otherwise at any time by the Committee, no
SAR granted under the Plan may be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution or as otherwise required by law.  Further, except as
otherwise provided in a Participant’s Evidence of Award or otherwise at any time
by the Committee, all SARs granted to a Participant under the Plan shall be
exercisable during his or her lifetime only by such Participant.  With respect
to those SARs, if any, that are permitted to be transferred to another person,
references in the Plan to exercise of the SAR by the Participant or payment of
any amount to the Participant shall be deemed to include, as determined by the
Committee, the Participant’s permitted transferee.
 
7.8           Other Restrictions.  The Committee shall impose such other
conditions and/or restrictions on any Shares received upon exercise of a SAR
granted pursuant to the Plan as it may deem advisable or desirable.  These
restrictions may include, but shall not be limited to, a requirement that the
Participant hold the Shares received upon exercise of a SAR for a specified
period of time.
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE 8

 
Restricted Stock and Restricted Stock Units
 
8.1           Grant of Restricted Stock or Restricted Stock Units.  Subject to
the terms and provisions of the Plan, the Committee, at any time and from time
to time, may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee shall determine.  Restricted Stock
Units shall represent the right of a Participant to receive payment upon the
lapse of the Period of Restriction.
 
8.2           Restricted Stock or Restricted Stock Unit Agreement.  Each
Restricted Stock and/or Restricted Stock Unit grant shall be evidenced by an
Evidence of Award that shall specify the Period(s) of Restriction, the number of
Shares of Restricted Stock or the number of Restricted Stock Units granted, and
such other provisions as the Committee shall determine.
 
8.3           Transferability.  Except as provided in the Plan or an Evidence of
Award, the Shares of Restricted Stock and/or Restricted Stock Units granted
herein may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated until the end of the applicable Period of Restriction
established by the Committee and specified in the Evidence of Award (and in the
case of Restricted Stock Units until the date of delivery or other payment), or
upon earlier satisfaction of any other conditions, as specified by the
Committee, in its sole discretion, and set forth in the Evidence of Award or
otherwise at any time by the Committee. All rights with respect to the
Restricted Stock and/or Restricted Stock Units granted to a Participant under
the Plan shall be available during his or her lifetime only to such Participant,
except as otherwise provided in an Evidence of Award or at any time by the
Committee.
 
8.4           Other Restrictions.  The Committee shall impose such other
conditions and/or restrictions on any Shares of Restricted Stock or Restricted
Stock Units granted pursuant to the Plan as it may deem advisable including,
without limitation, a requirement that Participants pay a stipulated purchase
price for each Share of Restricted Stock or each Restricted Stock Unit,
restrictions based upon the achievement of specific performance goals,
time-based restrictions on vesting following the attainment of the performance
goals, time-based restrictions, and/or restrictions under applicable laws or
under the requirements of any stock exchange or market upon which such Shares
are listed or traded, or holding requirements or sale restrictions placed on the
Shares by the Company upon vesting of such Restricted Stock or Restricted Stock
Units.
 
In the event that the vesting date occurs on a date which is not a trading day
on the principal securities exchange on which the Shares are then traded, the
Fair Market Value on the last prior trading date will be utilized for cost
basis.
 
To the extent deemed appropriate by the Committee, the Company may retain the
certificates representing Shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied or lapse.
 
Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock Award shall become freely transferable by the
Participant after all conditions and restrictions applicable to such Shares have
been satisfied or lapse (including satisfaction of any applicable tax
withholding obligations), and Restricted Stock Units shall be paid in cash,
Shares, or a combination of cash and Shares as the Committee, in its sole
discretion shall determine.
 
 
10

--------------------------------------------------------------------------------

 
 
8.5           Certificate Legend.  In addition to any legends placed on
certificates pursuant to Section 8.4, each certificate representing Shares of
Restricted Stock granted pursuant to the Plan may bear a legend as determined by
the Committee in its sole discretion.
 
8.6           Voting Rights.  Unless otherwise determined by the Committee and
set forth in a Participant’s Evidence of Award, to the extent permitted or
required by law, as determined by the Committee, Participants holding Shares of
Restricted Stock granted hereunder may be granted the right to exercise full
voting rights with respect to those Shares during the Period of Restriction.  A
Participant shall have no voting rights with respect to any Restricted Stock
Units granted hereunder.
 
8.7           Termination of Employment.  To the extent consistent with the
Section 409A Rules and Section 162(m) of the Code, each Evidence of Award shall
set forth the extent to which the Participant shall have the right to retain
Restricted Stock and/or Restricted Stock Units following termination of the
Participant’s employment with or provision of services to the Company, its
Affiliates, and/or its Subsidiaries, as the case may be.  Such provisions shall
be determined in the sole discretion of the Committee, shall be included in the
Evidence of Award entered into with each Participant, need not be uniform among
all Shares of Restricted Stock or Restricted Stock Units issued pursuant to the
Plan, and may reflect distinctions based on the reasons for termination.
 
8.8           Section 83(b) Election.  The Board may provide in an Evidence of
Award that the Award of Restricted Stock is conditioned upon the Participant
making or refraining from making an election with respect to the Award under
Section 83(b) of the Code. If a Participant makes an election pursuant to
Section 83(b) of the Code concerning a Restricted Stock Award, the Participant
shall be required to file promptly a copy of such election with the Company.
 
ARTICLE 9

 
Performance Units/Performance Shares
 
9.1           Grant of Performance Units/Performance Shares.  Subject to the
terms and provisions of the Plan, the Committee, at any time and from time to
time, may grant Performance Units and/or Performance Shares to Participants in
such amounts and upon such terms as the Committee shall determine.
 
9.2           Value of Performance Units/Performance Shares.  Each Performance
Unit shall have an initial value that is established by the Committee at the
time of grant.  Each Performance Share shall have an initial value equal to the
Fair Market Value of a Share on the date of grant.  The Committee shall set
performance goals in its discretion which, depending on the extent to which they
are met, will determine the value and/or number of Performance Units/Performance
Shares that will be paid out to the Participant.
 
9.3           Earning of Performance Units/Performance Shares.  Subject to the
terms of the Plan, after the applicable Performance Period has ended, the holder
of Performance Units/Performance Shares shall be entitled to receive payout on
the value and number of Performance Units/Performance Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance goals have been achieved.
 
9.4           Form and Timing of Payment of Performance Units/Performance
Shares.  Payment of earned Performance Units/Performance Shares shall be as
determined by the Committee and as evidenced in the Evidence of Award.  Subject
to the terms of the Plan, the Committee, in its sole discretion, may pay earned
Performance Units/Performance Shares in the form of cash or in Shares (or in a
combination thereof) equal to the value of the earned Performance
Units/Performance Shares at the close of the applicable Performance Period, or
as soon as practicable after the end of the Performance Period, but not later
than the expiration of the deferral period for such Award under the Section 409A
Rules.  Any Shares may be granted subject to any restrictions deemed appropriate
by the Committee.  The determination of the Committee with respect to the form
of payout of such Awards shall be set forth in the Evidence of Award pertaining
to the grant of the Award.
 
 
11

--------------------------------------------------------------------------------

 
 
9.5           Termination of Employment.  To the extent consistent with the
Section 409A Rules and Section 162(m) of the Code, each Evidence of Award shall
set forth the extent to which the Participant shall have the right to retain
Performance Units and/or Performance Shares following termination of the
Participant’s employment with or provision of services to the Company, its
Affiliates, and/or its Subsidiaries, as the case may be.  Such provisions shall
be determined in the sole discretion of the Committee, shall be included in the
Evidence of Award entered into with each Participant, need not be uniform among
all Awards of Performance Units or Performance Shares issued pursuant to the
Plan, and may reflect distinctions based on the reasons for termination.
 
9.6           Nontransferability.  Except as otherwise provided in a
Participant’s Evidence of Award or otherwise at any time by the Committee,
Performance Units/Performance Shares may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution or as otherwise required by law.  Further,
except as otherwise provided in a Participant’s Evidence of Award or otherwise
at any time by the Committee, a Participant’s rights under the Plan shall be
exercisable during his or her lifetime only by such Participant.
 
ARTICLE 10

 
Cash-Based Awards and Other Stock-Based Awards
 
10.1           Grant of Cash-Based Awards.  Subject to the terms and provisions
of the Plan, the Committee, at any time and from time to time, may grant
Cash-Based Awards to Participants in such amounts and upon such terms as the
Committee may determine.
 
10.2           Other Stock-Based Awards.  The Committee may grant other types of
equity-based or equity-related Awards not otherwise described by the terms of
the Plan (including the grant or offer for sale of unrestricted Shares) in such
amounts and subject to such terms and conditions, as the Committee shall
determine.  Such Awards may involve the transfer of actual Shares to
Participants, or payment in cash or otherwise of amounts based on the value of
Shares and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.
 
10.3           Value of Cash-Based and Other Stock-Based Awards.  Each
Cash-Based Award shall specify a payment amount or payment range as determined
by the Committee.  Each Other Stock-Based Award shall be expressed in terms of
Shares or units based on Shares, as determined by the Committee.  The Committee
may design Cash-Based Awards and Other Stock-Based Awards to qualify as
Performance-Based Compensation and may design Cash-Based Awards and Other
Stock-Based Awards to not qualify as Performance-Based Compensation.  If the
Committee exercises its discretion to establish Cash-Based Awards and Other
Stock-Based Awards as Performance-Based Compensation, the number and/or value of
Cash-Based Awards or Other Stock-Based Awards that will be paid out to the
Participant will depend on the extent to which the Performance Measures are met.
 
10.4           Payment of Cash-Based Awards and Other Stock-Based
Awards.  Payment, if any, with respect to a Cash-Based Award or an Other
Stock-Based Award shall be made in accordance with the terms of the Award, in
cash, Shares or a combination thereof, as the Committee determines.
 
 
12

--------------------------------------------------------------------------------

 
 
10.5           Termination of Employment.  To the extent consistent with the
Section 409A Rules and Section 162(m) of the Code, the Committee shall determine
the extent to which the Participant shall have the right to receive Cash-Based
Awards following termination of the Participant’s employment with or provision
of services to the Company, its Affiliates, and/or its Subsidiaries, as the case
may be.  Such provisions shall be determined in the sole discretion of the
Committee, such provisions may be included in an agreement entered into with
each Participant, but need not be uniform among all Awards of Cash-Based Awards
issued pursuant to the Plan, and may reflect distinctions based on the reasons
for termination.
 
10.6           Nontransferability.  Except as otherwise determined by the
Committee, neither Cash-Based Awards nor Other Stock-Based Awards may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution.  Further, except as
otherwise provided by the Committee, a Participant’s rights under the Plan, if
exercisable, shall be exercisable during his or her lifetime only by such
Participant.  With respect to those Cash-Based Awards or Other Stock-Based
Awards, if any, that are permitted to be transferred to another person,
references in the Plan to exercise or payment of such Awards by or to the
Participant shall be deemed to include, as determined by the Committee, the
Participant’s permitted transferee.
 
ARTICLE 11

 
Performance Measures
 
11.1           Performance Measures.  Unless and until the Committee proposes
for stockholder vote and the stockholders approve a change in the general
Performance Measures set forth in this Article 11, the performance goals upon
which the payment or vesting of an Award to a Covered Employee that is intended
to qualify as Performance-Based Compensation shall be limited to one or more of
the following Performance Measures: (a) net earnings or net income (before or
after taxes and interest/investments); (b) earnings per share; (c) earnings per
share growth; (d) net sales growth; (e) net earnings or net income growth
(before or after taxes and interest/investment); (f) net operating profit; (g)
return measures (including return on assets, capital, equity, or sales); (h)
cash flow (including operating cash flow, free cash flow, and cash flow return
on capital); (i) earnings before or after taxes, interest, depreciation, and/or
amortization; (j) gross or operating margins or growth thereof; (k) productivity
ratios; (l) share price (including growth measures and total stockholder
return); (m) expense targets; (n) operating efficiency; (o) customer
satisfaction; (p) revenue growth; (q) operating profit growth; (r) working
capital targets; (s) economic value added; (t) real estate management
objectives; (u) sale or disposition of assets; and (v) acquisition of key
assets.
 
Any Performance Measure(s) may be used to measure the performance of the
Company, its Subsidiary, and/or its Affiliate as a whole or any business unit of
the Company, its Subsidiary, and/or its Affiliate or any combination thereof, as
the Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparable companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Company may select Performance Measure (l) above as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this Article 11.
 
11.2           Evaluation of Performance.  The Committee may provide in any such
Award that any evaluation of performance may include or exclude any of the
following events that occurs during a Performance Period: (a) asset write-downs;
(b) litigation or claim judgments or settlements; (c) the effect of changes in
tax laws, accounting principles, or other laws or provisions affecting reported
results; (d) any reorganization and restructuring programs; (e) extraordinary
nonrecurring items as described in Accounting Standards Codification Topic
225-20 (formerly, Accounting Principles Board Opinion No. 30) and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to stockholders for the
applicable year; (f) acquisitions or divestitures; and (g) foreign exchange
gains and losses. To the extent such inclusions or exclusions affect Awards to
Covered Employees, they shall be prescribed in a form that meets the
requirements of Section 162(m) of the Code for deductibility.
 
 
13

--------------------------------------------------------------------------------

 
 
11.3           Adjustment of Performance-Based Compensation.  The terms of
Awards that are designed to qualify as Performance-Based Compensation, and that
are held by Covered Employees, may not be modified, except to the extent that
after such modification the Award would continue to constitute Performance-Based
Compensation.  The Committee shall retain the discretion to reduce the amount of
any payment under an Award that is designed to qualify as Performance-Based
Compensation that would otherwise be payable to a Covered Employee, either on a
formula or discretionary basis or any combination, as the Committee determines.
 
11.4           Committee Discretion.  In the event that applicable tax and/or
securities laws change to permit Committee discretion to alter the governing
Performance Measures without obtaining stockholder approval of such changes, the
Committee shall have sole discretion to make such changes without obtaining
stockholder approval.  In addition, in the event that the Committee determines
that it is advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Section 162(m) of the Code and may base vesting on Performance
Measures other than those set forth in Section 11.1.
 
ARTICLE 12

 
Beneficiary Designation
 
Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit.  Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime.  In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.
 
ARTICLE 13

 
Deferrals
 
To the extent permitted by the Section 409A Rules and Section 162(m) of the
Code, the Committee may permit or require a Participant to defer such
Participant’s receipt of the payment of cash or the delivery of Shares that
would otherwise be due to such Participant by virtue of the exercise of an
Option or SAR, the lapse or waiver of restrictions with respect to Restricted
Stock or Restricted Stock Units, or the satisfaction of any requirements or
performance goals with respect to Performance Shares, Performance Units,
Cash-Based Awards or Other Stock-Based Awards. If any such deferral election is
required or permitted, the Committee shall, in its sole discretion, establish
rules and procedures for such payment deferrals, consistent with the Section
409A Rules.
 
 
14

--------------------------------------------------------------------------------

 
 
ARTICLE 14

 
Rights of Participants
 
14.1           Employment.  Nothing in the Plan or an Evidence of Award shall
interfere with or limit in any way the right of the Company, its Affiliates,
and/or its Subsidiaries, to terminate any Participant’s employment or service on
the Board at any time or for any reason not prohibited by law, nor confer upon
any Participant any right to continue his or her employment or service for any
specified period of time.
 
Neither an Award nor any benefits arising under the Plan shall constitute an
employment contract with the Company, its Affiliates, and/or its Subsidiaries
and, accordingly, subject to Articles 3 and 16, the Plan and the benefits
hereunder may be terminated at any time in the sole and exclusive discretion of
the Committee without giving rise to any liability on the part of the Company,
its Affiliates, and/or its Subsidiaries.
 
14.2           Participation.  No individual shall have the right to be selected
to receive an Award under the Plan, or, having been so selected, to be selected
to receive a future Award.
 
14.3           Rights as a Stockholder.  Except as otherwise provided herein, a
Participant shall have none of the rights of a stockholder with respect to
Shares covered by any Award until the Participant becomes the record holder of
such Shares.
 
ARTICLE 15

 
Change in Control
 
15.1           Change in Control.  For purposes of the Plan, a “Change in
Control” shall mean the occurrence during the term of any of the following
events:
 
(a)           In connection with a sale or series of sales of securities of the
Company, one Person (including an entity) or more than one Person acting as a
group acquires securities of the Company that results in Beneficial Ownership of
more than 50% of the outstanding securities entitled to vote generally in the
election of directors of the Company;
 
(b)           All or substantially all (meaning having a total gross fair market
value equal to more than 50% of the total gross fair market value of all of the
Company’s assets immediately before such acquisition or acquisitions) of the
assets of the Company are acquired by one Person (including an entity) or more
than one Person acting as a group (during a 12-month period ending on the date
of the most recent acquisition by such Person or Persons); or
 
(c)           The Company is merged, consolidated, or reorganized into or with
another corporation or entity during a 12-month period with the result that upon
the conclusion of the transaction less than 50% of the outstanding securities
entitled to vote generally in the election of directors or other capital
interests of the surviving, resulting or acquiring corporation are Beneficially
Owned by the stockholders of the Company immediately prior to the completion of
the transaction.
 
Notwithstanding the foregoing, a Change in Control will not be deemed to have
occurred (i) as a result of the issuance of stock by the Company in connection
with any public offering of its stock or (ii) due to Beneficial Ownership of
securities of the Company by Digipac.
 
 
15

--------------------------------------------------------------------------------

 
 
15.2           Acceleration of Vesting and Exercisability.  Upon the occurrence
of a Change in Control, the Committee may accelerate the vesting and
exercisability (as applicable) of any outstanding Awards, in whole or in part,
as determined by the Committee in its sole discretion.  In its sole discretion,
the Committee may also determine that, upon the occurrence of a Change in
Control, each outstanding Option or SAR shall terminate within a specified
number of days after notice to the Participant, and each such Participant shall
receive, with respect to each Share subject to such Option or SAR, an amount
equal to the excess of the Fair Market Value of such Share immediately prior to
such Change in Control over the applicable Option Price or Grant Price, which
amount shall be payable in cash, in one or more kinds of property (including the
property, if any, payable in the transaction) or a combination thereof, as the
Committee shall determine in its sole discretion.
 
ARTICLE 16

 
Amendment, Modification, Suspension, and Termination
 
16.1           Amendment, Modification, Suspension, and Termination.  Subject to
Sections 16.3 and 16.4, the Committee may, at any time and from time to time,
alter, amend, modify, suspend, or terminate the Plan and any Evidence of Award
in whole or in part; provided, however, that, without the prior approval of the
Company’s stockholders and except as provided in Section 4.4, Options or SARs
issued under the Plan will not be repriced, replaced, or regranted through
cancellation, or by lowering the Option Price of a previously granted Option or
the Grant Price of a previously granted SAR, and no amendment of the Plan shall
be made without stockholder approval if stockholder approval is required by law,
regulation, or stock exchange rule.
 
16.2           Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events.  The Committee may make adjustments, consistent with
Section 162(m) of the Code and the Section 409A Rules, in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.4 hereof) affecting the Company or the financial statements of the
Company or of changes in applicable laws, regulations, or accounting principles,
whenever the Committee determines that such adjustments are appropriate in order
to prevent unintended dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan. The determination of the
Committee as to the foregoing adjustments, if any, shall be conclusive and
binding on Participants under the Plan.
 
16.3           Awards Previously Granted.  Notwithstanding any other provision
of the Plan to the contrary (other than Section 16.4), no termination,
amendment, suspension, or modification of the Plan or an Evidence of Award shall
adversely affect in any material way any Award previously granted under the
Plan, without the written consent of the Participant holding such Award.
 
16.4           Amendment to Conform to Law.  Notwithstanding any other provision
of the Plan to the contrary, the Board may amend the Plan or an Evidence of
Award, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or an Evidence of Award to any
present or future law relating to plans of this or similar nature (including,
but not limited to, the Section 409A Rules and Section 162(m) of the Code), and
to the administrative regulations and rulings promulgated thereunder.
 
 
16

--------------------------------------------------------------------------------

 
 
ARTICLE 17

 
Withholding
 
17.1           Tax Withholding.  As determined by the Company in good faith, the
Company shall have the power and the right to deduct or withhold, or require a
Participant to remit to the Company, any foreign, federal, state, or local tax
required by law to be withheld with respect to any taxable event arising as a
result of the Plan.
 
17.2           Share Withholding.  With respect to withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock
and Restricted Stock Units, or upon the achievement of performance goals related
to Performance Shares, or any other taxable event arising as a result of an
Award granted hereunder, Participants may elect, subject to the approval of the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having a Fair Market Value on the date the
tax is to be determined equal to the amount of any foreign, federal, state, or
local tax required by law to be withheld on the transaction as determined by the
Company in good faith. All such elections shall be irrevocable, made in writing,
and signed by the Participant, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.
 
ARTICLE 18

 
Successors
 
All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
 
ARTICLE 19
 
General Provisions
 
19.1           Forfeiture Events.
 
  (a)           The Committee may specify in an Evidence of Award that the
Participant’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award.  Such events may include, but
shall not be limited to, termination of employment for cause, termination of the
Participant’s provision of services to the Company, its Affiliate, and/or its
Subsidiary, violation of material Company, Affiliate, and/or Subsidiary
policies, breach of noncompetition, confidentiality, or other restrictive
covenants that may apply to the Participant, or other conduct by the Participant
that is detrimental to the business or reputation of the Company, its
Affiliates, and/or its Subsidiaries.
 
  (b)           If the Company is required to prepare an accounting restatement
due to the material noncompliance of the Company, as a result of misconduct,
with any financial reporting requirement under the securities laws, if the
Participant knowingly or grossly negligently engaged in the misconduct, or
knowingly or grossly negligently failed to prevent the misconduct, or if the
Participant is one of the persons subject to automatic forfeiture under Section
304 of the Sarbanes-Oxley Act of 2002, the Participant shall reimburse the
Company the amount of any payment in settlement of an Award earned or accrued
during the 12-month period following the first public issuance or filing with
the United States Securities and Exchange Commission (whichever just occurred)
of the financial document embodying such financial reporting requirement.
 
 
17

--------------------------------------------------------------------------------

 
 
19.2           Legend.  The certificates for Shares may include any legend,
which the Committee deems appropriate in its sole discretion to reflect any
restrictions on transfer of such Shares.
 
19.3           Gender and Number.  Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine, the
plural shall include the singular, and the singular shall include the plural.
 
19.4           Severability.  In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.  To the
extent that any provision of the Plan would prevent any Option that was intended
to qualify as an Incentive Stock Option from qualifying as such, that provision
shall be null and void with respect to such Option.  Such provision, however,
shall remain in effect for other Options and there shall be no further effect on
any provision of the Plan.
 
19.5           Requirements of Law.  The granting of Awards and the issuance of
Shares under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
 
19.6           Delivery of Title.  The Company shall have no obligation to issue
or deliver evidence of title for Shares issued under the Plan prior to:
 
  (a)           Obtaining any approvals from governmental agencies that the
Company determines are necessary or advisable; and
 
  (b)           Completion of any registration or other qualification of the
Shares under any applicable national or foreign law or ruling of any
governmental body that the Company determines to be necessary or advisable.
 
19.7           Inability to Obtain Authority.  The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.
 
19.8           Investment Representations.  The Committee may require any person
receiving Shares pursuant to an Award under the Plan to represent and warrant in
writing that the person is acquiring the securities for his own account for
investment and not with a view to, or for sale in connection with, the
distribution of any part thereof.
 
19.9           Uncertificated Shares.  To the extent that the Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange.
 
19.10         Unfunded Plan.  Participants shall have no right, title, or
interest whatsoever in or to any investments that the Company, and/or its
Subsidiaries, and/or Affiliates may make to aid it in meeting its obligations
under the Plan.  Nothing contained in the Plan, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, beneficiary,
legal representative, or any other person.  To the extent that any person
acquires a right to receive payments from the Company, its Subsidiaries, and/or
its Affiliates under the Plan, such right shall be no greater than the right of
an unsecured general creditor of the Company, a Subsidiary, or an Affiliate, as
the case may be.  The Plan is not subject to ERISA.
 
 
18

--------------------------------------------------------------------------------

 
 
19.11         No Fractional Shares.  No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award.  The Committee shall determine
whether cash, Awards, or other property shall be issued or paid in lieu of
fractional Shares or whether such fractional Shares or any rights thereto shall
be forfeited or otherwise eliminated.
 
19.12         Retirement and Welfare Plans.  Neither Awards made under the Plan
nor Shares or cash paid pursuant to such Awards will be included as
“compensation” for purposes of computing the benefits payable to any Participant
under the Company’s or any of its Subsidiaries’ or Affiliates’ retirement plans
(both qualified and non-qualified) or welfare benefit plans unless such other
plan expressly provides that such compensation shall be taken into account in
computing a Participant’s benefit.
 
19.13         Nonexclusivity of the Plan.  The adoption of the Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.
 
19.14         No Constraint on Corporate Action.  Nothing in the Plan shall be
construed to: (i) limit, impair, or otherwise affect the Company’s or any of its
Subsidiaries’ or Affiliates’ right or power to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell, or transfer
all or any part of its business or assets; or, (ii) limit the right or power of
the Company or any of its Subsidiaries or Affiliates to take any action which
such entity deems to be necessary or appropriate.
 
19.15         Governing Law.  The Plan and each Evidence of Award shall be
governed by the laws of the State of New York, excluding any conflicts or choice
of law rule or principle that might otherwise refer construction or
interpretation of the Plan to the substantive law of another
jurisdiction.  Unless otherwise provided in the Evidence of Award, recipients of
an Award under the Plan are deemed to submit to the exclusive jurisdiction and
venue of the federal or state courts of New York, to resolve any and all issues
that may arise out of or relate to the Plan or any related Evidence of Award.
 
 
19

--------------------------------------------------------------------------------

 
 

